 376317 NLRB No. 51DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1310 NLRB 651.Bestway Trucking, Inc. and Douglas McDaniel andJohn S. Bouchey and Michael R. Murphy andEdward Carney and Jimmie Story and RichardW. Stump and Donald Walker and ElijahPasley. Cases 9±CA±28843±1, 9±CA±28843±2,9±CA±28843±3, 9±CA±29255±1, 9±CA±29255±2,
9±CA±29255±3, 9±CA±29255±4, and 9±CA±
29255±5May 10, 1995SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn March 12, 1993, the National Labor RelationsBoard issued a Decision and Order in this proceeding,1in which the Board ordered the Respondent, inter alia,
to reinstate and make whole the above-named
discriminatees for all losses of earnings suffered as a
result of the Respondent's unfair labor practices in vio-
lation of Section 8(a)(1) and (3) of the Act. On April
24, 1994, the United States Court of Appeals for the
Seventh Circuit entered a judgment enforcing the
Board's Order. A controversy having arisen over the
amounts of backpay due the discriminatees under the
terms of the Board's Order, enforced by the court, the
Acting Regional Director for Region 9 on November
23, 1994, issued a compliance specification and notice
of hearing alleging the amounts of backpay due to the
discriminatees and notifying the Respondent that it
must file a timely answer complying with the Board's
Rules and Regulations.On December 12, 1994, the Respondent filed an an-swer to the compliance specification which stated in its
entirety:1. Bestway Trucking, Inc. denies each andevery allegation in the Compliance Specification.2. All allegations not specifically admitted arehereby denied.Wherefore, Bestway Trucking, Inc. demandsthat the Compliance Specification be dismissed.Thereafter, on December 22, 1994, the GeneralCounsel filed with the Board a Motion for Summary
Judgment. The General Counsel alleges that the Re-
spondent's answer completely fails to comport with the
substantive requirements of Section 102.56(b) and (c)
of the Board's Rules and Regulations, and raises no
litigable issues. Therefore, the General Counsel moves
that the answer be stricken, the allegations in the com-
pliance specification be deemed to be admitted as true
without the taking of evidence, and that summary
judgment be granted.On December 28, 1994, the Respondent filed an ob-jection and response to the General Counsel's motion,a motion for an extension of time in which to file ananswer, a motion to file an amended and supplemental
answer, and an amended and supplemental answer
which admits in part and denies in part the allegations
in the compliance specification and argues affirma-
tively against the compliance specification. On Decem-
ber 29, 1994, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the General Counsel's motion should notbe granted. The Respondent has not filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this case, the Board makesthe followingRuling on Motion for Summary JudgmentSection 102.56(b) and (c) of the Board's Rules andRegulations state:(b) Contents of answer to specification.ÐTheanswer shall specifically admit, deny, or explain
each and every allegation of the specification, un-
less the respondent is without knowledge, in
which case the respondent shall so state, such
statement operating as a denial. Denials shall fair-
ly meet the substance of the allegations of the
specification at issue. When a respondent intends
to deny only a part of an allegation, the respond-
ent shall specify so much of it as is true and shall
deny only the remainder. As to all matters within
the knowledge of the respondent, including but
not limited to the various factors entering into the
computation of gross backpay, a general denial
shall not suffice. As to such matters, if the re-
spondent disputes either the accuracy of the fig-
ures in the specification or the premises on which
they are based, the answer shall specifically state
the basis for such disagreement, setting forth in
detail the respondent's position as to the applica-
ble premises and furnishing the appropriate sup-
porting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations of
specification.ÐIf the respondent fails to file anyanswer to the specification within the time pre-
scribed by this section, the Board may, either with
or without taking evidence in support of the alle-
gations of the specification and without further
notice to the respondent, find the specification to
be true and enter such order as may be appro-
priate. If the respondent files an answer to the
specification but fails to deny any allegation of
the specification in the manner required by para-
graph (b) of this section, and the failure so to
deny is not adequately explained, such allegation
shall be deemed to be admitted to be true, and 377BESTWAY TRUCKING2We note that interim earnings are not generally within the knowl-edge of a respondent and, therefore, a general denial regarding in-
terim earnings would be sufficient. Dews Construction Corp., 246NLRB 945, 947 (1979).3Robincrest Landscaping & Construction, 303 NLRB 377 (1991);Challenge-Cook Bros. of Ohio, 295 NLRB 435, 436 (1989).4See generally Aquatech, Inc., 306 NLRB 975, 976 (1992); Toledo5 Auto/Truck Plaza, 306 NLRB 842, 843 (1992); Bentley's Lounge,265 NLRB 632 (1982), enfd. mem. 725 F.2d 684 (6th Cir. 1983);
Rainbow Coaches, 266 NLRB 585, 586 (1983).5Sunland Construction Co., 309 NLRB 1224 (1992).may be so found by the Board without the takingof evidence supporting such allegation, and the re-
spondent shall be precluded from introducing any
evidence controverting the allegation.The compliance specification duly served on the Re-spondent states that, pursuant to Section 102.56 of the
Board's Rules and Regulations, the Respondent ``shall,
within 21 days of this specification, file ... an an-

swer .... To 
the extent that such answer fails todeny [the] allegations of the specification in the man-
ner required under the Board's Rules and Regulations,
and the failure to do so is not adequately explained,
such allegations shall be deemed to be admitted to be
true and Respondent shall be precluded from introduc-
ing any evidence controverting them.''As indicated above, the General Counsel filed a mo-tion to strike the Respondent's December 12 answer
on the basis of alleged substantive deficiencies. Spe-
cifically, the General Counsel alleges that the answer
is substantively deficient because it contains only a
general denial concerning those matters within the Re-
spondent's knowledge and, further, that the general de-
nial is insufficient because it does not fairly meet the
substance of the specification allegations, nor does it
reveal any specific basis for disagreement with the
specification's allegations, or offer or set forth in detail
supporting figures or alternative premises.2Also, as noted above, the Respondent filed an objec-tion and response to the General Counsel's Motion for
Summary Judgment, a motion for an extension of time
in which to file an answer, a motion to file an amend-
ed and supplemental answer, and an amended and sup-
plemental answer. In these filings, the Respondent ar-
gues that it should be permitted to amend its December
12 answer, and it proffers an amended answer whichessentially purports to comply with the specificity re-
quired of Section 102.56(b) and (c).We agree with the General Counsel that the Re-spondent's December 12 answer was substantively de-
ficient as alleged.3However, the Board has held thata respondent may amend its answer prior to the hear-
ing even in the absence of an amended backpay speci-
fication.4Accordingly, we grant the Respondent's mo-tion to file an amended and supplemental answer. Hav-
ing accepted the amended and supplemental answer,we find that it is substantively sufficient except as fol-lows.First, in paragraphs 3 and 4 of the Respondent'samended and supplemental answer, the Respondent
generally denies the allegation of the specification re-
garding wage increases which the discriminatees would
have received during the backpay period. Thus, in
paragraph 3, the Respondent denied the specific
amounts of the alleged wage increases for Bouchey,
Murphy, Carney, Story, Stump, Walker, and Pasley;
and in paragraph 4, the Respondent denied the general
allegations of the specification that both classes of
drivers (e.g., ``City'' and ``Bloomington'') would have
received wage increases during the backpay period.
Further, in paragraph 5 of the Respondent's amended
and supplemental answer, the Respondent generally de-
nied the amounts of average weekly earnings alleged
in the specification for McDaniel, Bouchey, Murphy,
Carney, Story, and Stump. We find that those para-
graphs are substantively deficient because they contain
only general denials concerning matters within the Re-
spondent's knowledge. Those denials are insufficient
because they do not fairly meet the substance of the
allegations of the specification, nor do they reveal any
specific basis for disagreement with the specification's
allegations, or offer or set forth in detail supporting
figures or alternative premises. Accordingly, we will
strike paragraphs 3, 4, and 5 of the Respondent's
amended and supplemental answer as substantively de-
ficient, and we will deem those allegations to be ad-
mitted as true.Second, in paragraph 15 of the Respondent's amend-ed and supplemental answer, the Respondent affirma-
tively argues that Michael R. Murphy is not entitled to
any backpay because of the alleged false pretenses of
his employment (i.e., his intent to organize employees
on behalf of the Union). To the extent that the Re-
spondent is arguing that Murphy is not an employee
within the meaning of Section 2(3) of the Act and,
therefore, is not entitled to the Act's protection or tra-
ditional remedies, we shall strike that paragraph be-
cause it does not present even a colorable legal de-
fense. The Board has held that paid union organizers
are employees within the meaning of Section 2(3) of
the Act.5Murphy's intent to organize, either overt orcovert, would have been no bar to his employment nor
would it have provided a defense to his unlawful dis-
charge. Accordingly, Murphy's intent to organize is
simply not relevant to his right to backpay in this pro-
ceeding and certainly is no bar to his right to receive
that backpay. 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ORDERIt is ordered that the General Counsel's Motion forSummary Judgment is denied, except as noted above.ITISFURTHERORDERED
that this proceeding is re-manded to the Regional Director for Region 9 for the
purpose of noticing and scheduling a hearing before an
administrative law judge.ITISFURTHERORDERED
that the administrative lawjudge shall prepare and serve on the parties a supple-
mental decision containing findings of fact, conclu-
sions of law, and recommendations based on the
record evidence. Following service of the administra-
tive law judge's decision on the parties, the provision
of Section 102.46 of the Board's Rules shall apply.